COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
  
NO. 2-03-268-CV

  
HERITAGE 
ADMINISTRATIVE COMPANY, INC.                          APPELLANT
  
V.
  
DENT 
ZONE NETWORK, L.L.C., DENT ZONE                              APPELLEES
INTERNATIONAL, 
INC., KEITH KAHN,
INDIVIDUALLY, 
AND TROY GOOD, INDIVIDUALLY
  
----------
FROM 
THE 393RD DISTRICT COURT OF DENTON COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered appellant’s “Motion To Dismiss.” It is the court's opinion 
that the motion should be granted; therefore, we dismiss the appeal. See TEX. R. APP. 
P. 42.1(a)(1), 43.2(f).
        Costs 
of the appeal shall be paid by the party incurring the same, for which let 
execution issue.
 

                                                                  PER 
CURIAM

  
PANEL 
D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED: 
February 26, 2004
 

NOTES
1. 
See Tex. R. App. P. 47.4.